



                                        [logov.jpg]
July 5, 2016


Siobhan Nolan Mangini


RE: Promotion


Dear Siobhan,
 
Thank you for your continued commitment and contributions to Castlight. I am
pleased to inform you that you have been promoted to the position of Chief
Financial Officer, reporting to me. Effective July 1, 2016, your base salary
will increase to $290,000, less applicable withholdings. This represents a 12.6%
salary increase. This increase will appear in your July 15, 2016 paycheck. Your
annual variable target will increase from 30% to 45% effective July 1, 2016.
Your annual target cash compensation increases from $334,750 to $420,500.


Subject to the approval of the Company’s Board of Directors, you will be awarded
250,000 restricted stock units, to acquire shares of Company Class B Common
Stock ("RSUs") under its 2014 Equity Incentive Plan (“Plan”). The RSUs are
subject to a four-year vesting schedule with 25% of the RSUs vesting on August
16, 2017 and the remainder of the RSUs vesting quarterly thereafter, provided
you remain in continuous service on each applicable vesting date, as set forth
in the applicable RSU award agreement. The award of RSUs by the Company is
subject to the Board of Directors approval and this promise to recommend such
approval is not a promise of compensation and is not intended to create any
obligations on the part of the Company. The RSUs will be governed by the terms
of the Plan and your RSU award agreement, both of which will be provided to you
upon approval of such award by the Company’s Board of Directors.


Please sign below to acknowledge this compensation adjustment and return the
signed letter to Paul Stearns (pstearns@castlighthealth.com)


Thank you again for your efforts at Castlight. We truly appreciate all of your
hard work, dedication and commitment.


Congratulations!


John Doyle




Accepted:        /s/ Siobhan Nolan                    July 10, 2016        
Siobhan Nolan Mangini                    Date





